DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
Claim 14 recites the limitations “the he..” in line 9. Examiner assumes that it is a typographical error and suggests to the Applicant to change it to “the..”.  
Claim 16 recites the limitations “one or more physical parameter” in line 1. Examiner assumes that it is a typographical error and suggests for consistency with the same limitations in the claim for the Applicant to change to “one or more physical parameters”. 
Appropriate correction is required.
Claim 31 is objected to under 37 CFR 1.75(c) as being in improper form because Claim 31 refers to parent claims in the alternative (i.e., “any of claims”), but then only refers back to a single claim not “more than one preceding…claim.” See MPEP § 608.01(n).  
Accordingly, the claim 31 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 14, 16-17, 23-29, 31, 33 and 51-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said capacitors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the exposure outdoors and indoors" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-10 are rejected as stated above because due to their dependency from claim 6. Claims 7-10 are also indefinite.
Claim 7 recites the limitation "the presence or absence" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 are rejected as stated above because due to their dependency from claim 7. Claims 8-10 are also indefinite.
Claim 14 recites the limitation "the pre-defined electrical energy" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the form" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wireless communication system" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected as stated above because due to their dependency from claim 16. Claim 17 is also indefinite.
Claim 23 recites the limitation "the sun" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the stored electrical energy" in lines 3 and 5-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-29 are rejected as stated above because due to their dependency from claim 24. Claims 25-29 also indefinite.
Claim 31 recites the limitation "the user characteristic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the deep sleep mode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the shallow sleep mode" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the wireless communication" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the physical parameter" in lines 4 and 11. It is unclear and indefinite to which physical parameter is referring to? Is it the physical parameter of the method of monitoring? Or is it the physical parameter that is measured continuously?.
Claims 52-60 are rejected as stated above because due to their dependency from claim 51. Claims 52-60 also indefinite.
Claim 52 recites the limitation "the physical parameter" in line 8. It is unclear and indefinite to which physical parameter is referring to? Is it the physical parameter of the method of monitoring? Or is it the physical parameter that is measured continuously?.
Claim 60 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action, Such claim limitation(s) is/are: awaking means in claims 41-42. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The structure described in the specification par[0042] for the awaking is described as a hardware circuitry that comprises at least one light emitting diode (LED) or capacitor.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an accumulation detection module (ADM) in claims 1, 11, 16 and 48; and the wireless communication module in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0118] for the ADM is described as a hardware circuitry that comprises a sensing circuitry, at least one transistor coupled to the at least one energy storing device for operably discharging the at least one energy storing device.
The structure described in the specification par[0116] for the structure described in the specification par[0118] for the ADM is described as a hardware circuitry is described as a hardware circuitry that is equivalent to an electronic chip as shown in figure 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 15, 18, 24-31, 33-37 and 41-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US2009/0147215A1) hereafter Howell, in view of Brown (US2009/0273444A1), and further in view of Lustig (US2016/0042835A1).
Regarding claim 1, Howell discloses an electronic system for monitoring a physical parameter, comprising: 
an accumulation detection module (ADM) for continuously measuring the physical parameter in terms of exposure dose in an accumulation mode (fig 7A:par[0094]: wherein the ADM is part of the UV monitoring circuit 700. Fig 5, par[0083]: The chart 500 indicates that one type of auxiliary sensor is a "being worn" sensor. The "being worn" sensor would indicate whether the glasses are being worn by its user. The "being worn" sensor can be performed using, for example, a thermal sensor, a motion detector, a stress sensor or a switch), wherein the ADM is a light-powered sensing system (fig 7A:par[0094]: wherein the ADM is part of the UV monitoring circuit 700) comprising at least one photodiode (PD) for continuously generating photocurrent (fig 7A:702, par[0094]: The UV monitoring circuit 700 includes a phototransistor 702. Although the phototransistor 702 may itself serve as a UV detector, in some implementations, an optical filter (not shown) would limit the radiation that impinges on the phototransistor 702, in which case the phototransistor 702 together with the optical filter serves as the UV detector), at least one capacitor coupled to the at least one PD in parallel for storing charges accumulated from the generated photocurrent of the at least one PD (fig 7A:706, par[0094]: The capacitor 706 then charges up in accordance with a time constant determined by the capacitance of the capacitor 706 and the resistance of the resistor 704. When the voltage V1 exceeds a turn-on voltage for the transistor 708, the transistor 708 conducts and the output device 710 is activated. For example, the output device 710 can indicate that the UV monitoring circuit has detected exposure to a large amount of UV radiation. The amount of UV radiation exposure being detected can vary depending on the capacitance of the capacitor 706 and the resistance of the resistor 704), and at least one transistor having a source and a drain coupled to the at least one capacitor (fig 7A:708, par[0094]: An emitter terminal of the phototransistor 702 is coupled to a first end of a resistor 704, a first end of the capacitor 706 and a gate terminal of a transistor 708. As an example, the transistor 708 can be an n-channel metal-oxide-semiconductor, enhancement-mode, field-effect transistor (MOSFET). A second end of the resistor 704, a second end of the capacitor 706 and a source terminal of the transistor 708 are coupled to ground); 
a power source for operably providing power (fig 7A:Vcc, par[0094]: A collector terminal of the phototransistor 702 is coupled to a power source Vcc. The power source Vcc can be provided by a battery or solar cell(s)); and 
a system on a chip (SoC) coupling with the ADM and the power source (fig 7B:750, par[0095]: wherein the Soc is part of the UV monitoring circuit) and operably in a sleep mode in which a minimal power is consumed, or in a run mode (par[0178]: to assist in the efficient power utilization of the radiation monitoring system 4400, the microcontroller 4402 can be placed in a low power state when not acquiring a radiation measurement. This can be achieved by a sleep, halt or stop mode or other approaches to reduce power consumption ), wherein the SoC comprises a wireless communication module (par[0216], [0219]: A radiation monitoring system can also include a communication module. The communication module would allow data transmission to and from the radiation monitoring system (namely, the eyewear) and an external device. The data being transmitted can, for example, be radiation information, configuration data, user preferences, or auxiliary sensor data. The data transmission can be wireless or wireline based.), at least one analog-to- digital converter (ADC) (fig 7B:756, par[0095]: An emitter terminal of the phototransistor 752 is coupled to a first end of a resistor 754 as well as to an input to an analog-to-digital (A/D) converter 756. The A/D converter 756 converts the voltage level at the emitter terminal of the phototransistor 752 to a digital voltage value having n bits.) and a low-power comparator (LPCOMP) coupled to the source of the at least one transistor (fig 12:1206, par[0125], [0126]: A radiation accumulator 1204 receives the radiation signal level and accumulates the radiation signal level to produce an accumulated radiation level. A level comparator 1206 can then compare the accumulated radiation level to a threshold level (TH)), and a controller coupled to the at least one ADC, the LPCOMP and the wireless communication module (fig 7B:758, par[0095]: The controller 758 can, for example, be a microcontroller. In one embodiment, the microcontroller is a microprocessor.), and is configured such that in operation, when the SoC operates in the sleep mode (par[0094], [0095]: The controller 758 can then determine whether to activate the output device 760. For example, controller 758 can activate the output device 760 to indicate that the UV monitoring circuit 750 has detected (i) current exposure to a substantial (e.g., large) amount of UV radiation (e.g., amount of UV radiation greater than a threshold amount), and/or (ii) exposure to a substantial (e.g., large) amount of UV radiation accumulated over a time period (e.g., accumulated amount of UV radiation greater than a threshold amount).), and when the voltage is equal to or greater than a pre- defined threshold, generates a wake-up event that triggers the SoC to operate in the run mode (par[0094], [0095]: The controller 758 can then determine whether to activate the output device 760. For example, controller 758 can activate the output device 760 to indicate that the UV monitoring circuit 750 has detected (i) current exposure to a substantial (e.g., large) amount of UV radiation (e.g., amount of UV radiation greater than a threshold amount), and/or (ii) exposure to a substantial (e.g., large) amount of UV radiation accumulated over a time period (e.g., accumulated amount of UV radiation greater than a threshold amount)), in which the controller wirelessly transmits a signal of the voltage converted by the at least one ADC to a receiver through the wireless communication module (Howell ), activates the at least one transistor to discharge the at least one capacitor and then returns the SoC to the sleep mode (Howell fig 7D:792, par[0098]: The reset switch 792 can be a push button, such that when pressed, causes any charge on the capacitor 776 to be discharged. As a result, assuming the transistor 778 is conducting (i.e., on) when the reset switch is pushed, the transistor 778 stops conducting (i.e., off) because the voltage V1 is effectively zeroed and thus does not exceed the turn-on voltage for the transistor 778. Consequently, the output device 780 stops providing any output (e.g., display device cleared or off, audio stopped, etc.). Once the reset switch 792 is released, the capacitor 776 can again begin to accumulate charge representing UV radiation).
Howell does not explicitly disclose the electronic system comprising: at least one photodiode (PD) for continuously generating photocurrent with a magnitude that is proportional to an intensity of electromagnetic radiation in response to exposure to the electromagnetic radiation (EMR); and the LPCOMP monitors a voltage across the at least one capacitor.
Brown discloses the electronic system configured such that the stored electrical energy is monitored, and when the stored electrical energy is equal to or greater than a pre-defined threshold (par[0024]: The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold. The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse), a wake-up event is generated to trigger the SoC to operates in a run mode in which the physical parameter associated with the stored electrical energy (par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).
One of ordinary skill in the art would be aware of both the Howell and Brown references since both pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of monitoring voltage as disclosed by Brown to gain the functionality of providing a consistent analysis in the identification of pattern of activity, which is used to produce meaningful data regarding the motion of a user, and the identification of user in a network of users.
Howell in view of Brown does not explicitly disclose the electronic system comprising: at least one photodiode (PD) for continuously generating photocurrent with a magnitude that is proportional to an intensity of electromagnetic radiation in response to exposure to the electromagnetic radiation (EMR).
Lustig discloses the electronic system comprising: at least one photodiode (PD) for continuously generating photocurrent with a magnitude that is proportional to an intensity of electromagnetic radiation in response to exposure to the electromagnetic radiation (EMR) (par[0018], [0022]: The photodiode 30 receives the electromagnetic radiation energy and generates a current output signal, such as a photocurrent, based on the electromagnetic radiation energy. The photodiode 30 can generate a photocurrent that is proportional to the intensity level of the UV radiation received within a specific spectral bandwidth.).
One of ordinary skill in the art would be aware of the Howell, Brown and Lustig references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of monitoring magnitude as disclosed by Lustig to gain the functionality of generating a current, such as a photocurrent, based on the electromagnetic radiation energy that can focus the electromagnetic radiation energy onto the photodiode in order to control and trigger a shut off and on of the functionality of the ultraviolet monitoring systems.

Regarding claim 2, Howell in view of Brown and Lustig discloses an electronic system of claim 1, wherein the SoC further comprises at least one general-purpose input/output (GPIO) coupled between a gate of the at least one transistor and the controller for operably activating the at least one transistor to discharge the at least one capacitor (Howell fig 7D:792, par[0098]: The reset switch 792 can be a push button, such that when pressed, causes any charge on the capacitor 776 to be discharged. As a result, assuming the transistor 778 is conducting (i.e., on) when the reset switch is pushed, the transistor 778 stops conducting (i.e., off) because the voltage V1 is effectively zeroed and thus does not exceed the turn-on voltage for the transistor 778. Consequently, the output device 780 stops providing any output (e.g., display device cleared or off, audio stopped, etc.). Once the reset switch 792 is released, the capacitor 776 can again begin to accumulate charge representing UV radiation.).

Regarding claim 15, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, wherein the ADM operably measures exposure dose in a continuous fashion, without power consumption from the power source (Brown par[0018], [0020]: A plurality of self-powered active RFID transmitters 104a-104d may be provided. The RFID transmitters 104a-104d are adapted to intermittently transmit RF pulses at a rate proportional to motion. The RFID transmitters 104a-104d may be positioned on various parts of a user's body. Motion monitoring by each of the transmitters 104a-104d may be used to identify the pattern of the activity such as running, walking, cycling, etc. that the user is currently performing. The RFID transmitters 104a-104d may be attached to wearable tags (not shown) that may be worn by the user.).

Regarding claim 18, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, wherein the controller is a central processing unit (CPU) or a microcontroller (Howell fig 7B:758, par[0095]: The controller 758 can, for example, be a microcontroller. In one embodiment, the microcontroller is a microprocessor.).

Regarding claim 24, Howell in view of Brown and Lustig the electronic system of claim 1, wherein the sleep mode is characterized with a deep sleep mode (Brown par[0025]: The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring technically equivalent to the sleep mode with a minimum of power. In this regard, a minimum level for the number of RF pulses may be fixed, which may be ignored as arising out of casual activities) and a shallow sleep mode (Howell par[0129]: Although not shown in FIG. 13A, the electronic circuit 1300 can optionally further include a reset switch. While the reset switch is normally open, when closed the reset switch discharges the capacitor (C1) 1308. As an example, the reset switch can be implemented by a push button switch. Although the electronic circuit 1300 can automatically reset after no significant UV radiation is present for a period of time (such as noted above), the reset switch permits a user to manually reset the electronic circuit 1300 so as to clear and restart monitoring (e.g., accumulation) of radiation.), wherein when the voltage or the stored electrical energy is less than the pre-defined threshold, the SoC operates in the deep sleep mode in which only the low-power comparator is energized a deep sleep sampling interval (Howell fig 7D:792, par[0098]: The reset switch 792 can be a push button, such that when pressed, causes any charge on the capacitor 776 to be discharged. As a result, assuming the transistor 778 is conducting (i.e., on) when the reset switch is pushed, the transistor 778 stops conducting (i.e., off) because the voltage V1 is effectively zeroed and thus does not exceed the turn-on voltage for the transistor 778. Consequently, the output device 780 stops providing any output (e.g., display device cleared or off, audio stopped, etc.). Once the reset switch 792 is released, the capacitor 776 can again begin to accumulate charge representing UV radiation), and when the voltage or the stored electrical energy is sampled with a shallow sleep sampling interval and compared to the pre- defined threshold, and a wake-up event is generated when the voltage or the stored electrical energy is equal to or greater than the pre-defined threshold, the SoC operates in the shallow sleep mode in which the low-power comparator, an ADC sampler and a processer timer are energized (Howell par[0094], [0095]: The controller 758 can then determine whether to activate the output device 760. For example, controller 758 can activate the output device 760 to indicate that the UV monitoring circuit 750 has detected (i) current exposure to a substantial (e.g., large) amount of UV radiation (e.g., amount of UV radiation greater than a threshold amount), and/or (ii) exposure to a substantial (e.g., large) amount of UV radiation accumulated over a time period (e.g., accumulated amount of UV radiation greater than a threshold amount)).

Regarding claim 25, Howell in view of Brown and Lustig the electronic system of claim 24, wherein the deep sleep mode has an average deep sleep current in the electronic system that is less than or equal to 10 pA (Howell par[0177]: In one embodiment, upon turn-on of the radiation monitoring system 4400, such as via a switch (SW1) 4408, the current accumulated intensity value maintained by the microcontroller 4402 can be cleared or set to zero. Hence, the turn-on can also act as a reset. In an alternative embodiment, the current accumulated intensity value could be very gradually reduced to provide a slow discharge of the accumulated intensity value as a function of time.).

Regarding claim 26, Howell in view of Brown and Lustig the electronic system of claim 24, wherein the deep sleep sampling interval is greater than the shallow sleep sampling interval (Brown par[0025]: The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring technically equivalent to the sleep mode with a minimum of power. In this regard, a minimum level for the number of RF pulses may be fixed, which may be ignored as arising out of casual activities) and (Howell par[0178]: once the radiation monitoring system 4400 is turned-on, it can remain on for a predetermined period of time and then automatically turn itself off (or enter a very low power mode). For example, after being turned-on with no user input for eight (8) hours, the radiation monitoring system 4400 can automatically turn itself off.), wherein the shallow sleep sampling interval is less than or equal 5 minutes (Howell par[0178]: In one embodiment, to assist in the efficient power utilization of the radiation monitoring system 4400, the microcontroller 4402 can be placed in a low power state when not acquiring a radiation measurement. This can be achieved by a sleep, halt or stop mode or other approaches to reduce power consumption. Then, periodically the microcontroller would briefly operate in an active or non-low power state to acquire and accumulate the radiation measurement. The periodicity can vary with implementation, such as from fifteen (15) seconds to fifteen (15) minutes. The greater the period the longer battery life, but the less the accuracy. A reasonable solution might use a period on the order of about three (3) minutes.).

Regarding claim 27, Howell in view of Brown and Lustig the electronic system of claim 24, wherein the deep sleep sampling interval and the shallow sleep sampling interval are dynamically controllable and changeable depending on operating parameters including a geographic location of the electronic system, time of day, magnitude of the physical parameter being measured and/or a user characteristic (Howell par[0178]: the microcontroller 4402 can be placed in a low power state when not acquiring a radiation measurement. This can be achieved by a sleep, halt or stop mode or other approaches to reduce power consumption. Then, periodically the microcontroller would briefly operate in an active or non-low power state to acquire and accumulate the radiation measurement. The periodicity can vary with implementation, such as from fifteen (15) seconds to fifteen (15) minutes. The greater the period the longer battery life, but the less the accuracy. A reasonable solution might use a period on the order of about three (3) minutes. In acquiring the period of time (for the radiation measurement), a maximum time-out can be provided so that power is not wasted. Typically, if the radiation monitoring system is monitoring light or UV radiation in the dark (or for UV, the environment has very low UV, such as at night or inside a car with windows closed), then the time period being measured would time-out. Thereafter, if desired, the periodicity by which re-measurement is performed can be made longer so as to further conserve power. In another embodiment, once the radiation monitoring system 4400 is turned-on, it can remain on for a predetermined period of time and then automatically turn itself off (or enter a very low power mode).).

Regarding claim 28, Howell in view of Brown and Lustig the electronic system of claim 27, wherein the user characteristic is one or more of skin type, sun protection parameter, age of user, ingestion of a sensitizing agent, and user sensitivity (Howell par[0179]: The radiation monitoring system 4400 can also include a second switch (SW2) 4410 to enable a user's skin type to be selected. For example, the second switch 4410 can provide different switch positions for different skin types (e.g., light, medium and dark). The switch position can affect the various threshold levels that are used when comparing with the current accumulated intensity value to determine an output indication to be displayed on the LCD panel 1432.).

Regarding claim 29, Howell in view of Brown and Lustig the electronic system of claim 28, wherein the geographic location is a field of agriculture, a museum, a beach, an outdoor venue, a sporting competition, adjacent to an industrial plant, energy plant, an agricultural grow region, UV water purification, UV sterilization, a sauna, a spa, a workout facility, a gymnasium, a gameroom, a hospital, or a rehabilitation facility (Brown par[0020]: Motion monitoring by each of the transmitters 104a-104d may be used to identify the pattern of the activity such as running, walking, cycling, etc. that the user is currently performing. The RFID transmitters 104a-104d may be attached to wearable tags (not shown) that may be worn by the user. The meaningful information produced from the pattern of activity may enable a physician or other healthcare practitioner to suggest improvements in performing that particular activity).

Regarding claim 30, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, wherein the pre-defined threshold that triggers the SoC to operate from the sleep mode to the run mode is hard programmed on the SoC, or remotely set through the receiver (Brown par[0024], [0025]: The electric charge produced is proportional to the movement. The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold technically it is hard programmed on the SoC . The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse. The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring.).

Regarding claim 31, Howell in view of Brown and Lustig  discloses the electronic system of any one of claims 30, wherein the receiver is configured to receive an input of the user characteristic to dynamically vary the pre- defined threshold that controls a switch between the deep sleep mode and the shallow sleep mode (Howell par[0114]: In one implementation, the threshold can vary with, or be personalized to, different users, such as based on skin type, age, or skin condition. A user of the glasses can input data (e.g., skin type) by way of at least one switch or button. In another implementation, a plurality of threshold levels can be used, e.g., to provide a progression of UV radiation levels (and notifications).) and (Brown par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).

Regarding claim 33, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, wherein the SoC further comprises a memory for storing the physical parameter to avoid unexpected data loss due to disruption of the wireless communication to the receiver (Howell par[0215]: A radiation monitoring system can also include a memory. The memory can be volatile or non-volatile. The memory can also be removable or non-removable with respect to the eyewear. If the memory is volatile, the radiation monitoring system could include a battery to provide power to the memory so that stored data (e.g., accumulated radiation, user preferences, etc.) can be retained even when adequate solar energy is not available. As an example, the presence of a memory can allow storage of radiation information for an extended period of time to acquire a historical understanding of radiation information).

Regarding claim 34, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, further comprising a user-controllable switch to switch the electronic system to a power-off state, wherein the user-controllable switch is a mechanical switch or a wirelessly-controllable switch (Howell par[0098]: The reset switch 792 can be a push button, such that when pressed, causes any charge on the capacitor 776 to be discharged. As a result, assuming the transistor 778 is conducting (i.e., on) when the reset switch is pushed, the transistor 778 stops conducting (i.e., off) because the voltage V1 is effectively zeroed and thus does not exceed the turn-on voltage for the transistor 778. Consequently, the output device 780 stops providing any output (e.g., display device cleared or off, audio stopped, etc.). Once the reset switch 792 is released, the capacitor 776 can again begin to accumulate charge representing UV radiation. The on switch 794 and the off switch 796 can also be implemented as push button switches. When the on switch 794 is pressed, the capacitor 788 is charged so that the transistor 784 conducts (i.e., turns-on) and then remains on until the off switch 796 is pressed. In this embodiment, the on switch 794 and the off switch 796 should not both be pressed at the same time. Although the reset switch 792, the on switch 794 and the off switch 796 are implemented as push button switches in FIG. 7D, other types of switches can be used).

Regarding claim 35, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, further comprising an on board actuator to alert a user to a risk condition, wherein the actuator is one or more of a mechanical vibrator, an electric stimulator, and an optical light source (Howell par[0116]: when the decision 1008 determines that a UV radiation warning is needed, then a UV radiation warning is output 1010 to the user. The warning can be varied or personalized to the user, and/or can vary depending on the user, user preference, UV radiation level, or auxiliary sensor data. The radiation warning can be output 1010 via the output device. For example, as noted above, the output device can be a display, a speaker or a vibration device. Hence, the warning can be output to the user by displaying text or graphics, audio sounds, or physical actions.).

Regarding claim 36, Howell in view of Brown and Lustig  discloses the electronic system of claim 35, wherein the alert is communicated to the receiver (Howell par[0116]: when the decision 1008 determines that a UV radiation warning is needed, then a UV radiation warning is output 1010 to the user. The warning can be varied or personalized to the user, and/or can vary depending on the user, user preference, UV radiation level, or auxiliary sensor data. In one implementation, the warning can pertain to a recommendation (e.g., SPF recommendation, get out of sun, high exposure warning, etc.). The radiation warning can be output 1010 via the output device. ).

Regarding claim 37, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, having an instantaneous mode for short term monitoring of the physical parameter (Howell par[0120], [0178]: The UV radiation level might accumulate to cause a UV radiation warning after 1-2 hours of extensive UV or sunlight exposure, but might take 6-12 hours to disperse the previously accumulated radiation level after the UV radiation is removed. Hence, the accumulation of radiation can gracefully tolerate interruption of radiation, such as when going indoors (e.g., within a building) for a period of time (e.g., 15 minutes, 1 hour, 4 hours, etc.) when UV radiation is being monitored. Following the block 1106, the monitoring process 1100 returns to repeat the decision 1102 and subsequent blocks. Then, periodically the microcontroller would briefly operate in an active or non-low power state to acquire and accumulate the radiation measurement. The periodicity can vary with implementation, such as from fifteen (15) seconds to fifteen (15) minutes. A reasonable solution might use a period on the order of about three (3) minutes. In acquiring the period of time (for the radiation measurement), a maximum time-out can be provided so that power is not wasted. Typically, if the radiation monitoring system is monitoring light or UV radiation in the dark (or for UV, the environment has very low UV, such as at night or inside a car with windows closed), then the time period being measured would time-out. In another embodiment, once the radiation monitoring system 4400 is turned-on, it can remain on for a predetermined period of time and then automatically turn itself off (or enter a very low power mode). For example, after being turned-on with no user input for eight (8) hours, the radiation monitoring system 4400 can automatically turn itself off).

Regarding claim 41, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, further comprising means for awaking an electronic system from a deep sleep mode receiver (Brown par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).

Regarding claim 42, Howell in view of Brown and Lustig  discloses the electronic system wherein the awaking means comprises at least one light emitting diode (LED) or capacitor (Howell par[0096]: The capacitor 776 then charges up in accordance with a time constant determined by the capacitance of the capacitor 776 and the resistance of the resistor 774. When the voltage V1 exceeds a turn-on voltage for the transistor 778, the transistor 778 conducts. However, in this embodiment, the transistor 784 also must conduct in order for the output device 770 to be activated. The transistor 784 conducts when the "being worn" switch 782 is closed. The "being worn" switch 782 indicates whether the eyewear (including the UV monitoring circuit 770) is being worn by its user. The sensitivity of the "being worn" switch 782 can be controlled by the capacitance of the capacitor 788 and the resistance of the resistor 786).

Regarding claim 43, Howell in view of Brown and Lustig  discloses the electronic system being configured to operate for 2 months or more without replacing or recharging the power source, preferably, 1 year or more without replacing or recharging the power source (Brown fig 1:104a-c, par0018]: A plurality of self-powered active RFID transmitters 104a-104d may be provided. The RFID transmitters 104a-104d are adapted to intermittently transmit RF pulses at a rate proportional to motion).

Regarding claim 44, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, being configured to operate with a power consumption that is lower than that of a comparable system that incorporates a sensor that does not offer the accumulation mode of operation; and/or with an accuracy that is at least 25% better than that of a comparable system that incorporates a sensor that does not offer the accumulation mode of operation (Howell par[0092]: For reduced power consumption, the auxiliary sensors can remain in a low-power state unless data is being acquired by the auxiliary sensors. The UV monitoring system 600 can operate without the need for any light to impinge upon the one or more solar cells 304. If the UV monitoring system 600 does include the one or more solar cells 304, the power produced by the one or more solar cells 304 can be coupled to the battery 602 so as to recharge the battery. The interval timer can also thus lead to reduced power consumption (i.e., low-power mode for the electronic circuitry). When the decision 906 determines that the interval timer has not expired, the UV monitoring process 900 waits for the interval timer to expire. During this period of waiting, the UV monitoring process 900 can place some or all of the UV monitoring system in a low-power mode).
Howell in view of Brown and Lustig  discloses the claimed invention except for a power consumption that is at least 25% lower than that of a comparable system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a power consumption that is at least 25% lower than that of a comparable system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 45, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, being configured to be wearable by a person and/or affixed to a skin surface (Brown par[0020]: The RFID transmitters 104a-104d may be attached to wearable tags (not shown) that may be worn by the user.).

Regarding claim 46, Howell in view of Brown and Lustig  discloses the electronic system of claim 45, being incorporated into a piece of jewelry, an accessory, a watch, a piece of clothing, and/or to be worn underneath a piece of clothing (Howell fig 1:112, par[0072], [0076]: The circuit board 112 can serve as a substrate. The circuit board 112 can have or couple to a solar cell 114 and UV detector 116 which are also at least primarily provided within the internal cavity 110. The circuit board 112 could include a battery (not shown) in addition to or alternative to the solar cell 114. The temple 108 having the cavity region 110 includes an opening 118 for the solar cell 114 (if provided) and an opening 120 for the UV detector 116. The UV monitoring system 300 can be embedded within (i.e., internal to) the housing (i.e., frame) of a pair of glasses).

Regarding claim 47, Howell in view of Brown and Lustig  discloses the electronic system of claim 1, wherein the physical parameter is one or more of exposure to UV radiation, physical motion, temperature, heat index, thermoregulation, skin hydration, sweat loss, electrolyte level, humidity, air pollution, chemical exposure, acoustic level, magnetic exposure, radiation exposure, visible light, heat, heat flux, metabolic expenditure, vibratory motion, mechanical shock, and rates of change thereof (Howell par[0072]: The UV detector 116 is used to provide an indication of UV radiation. The indication of UV radiation detected by the UV detector 116 can be processed by the circuitry 122 to produce an output at the display device 124).

Regarding claim 48, Howell in view of Brown and Lustig  discloses a system for monitoring one or more physical parameters, comprising a plurality of electronic systems deployed in a plurality of spatial-apart locations of interest, wherein each electronic system is any one of claims 1-47 claim 1. These limitations of claim 48 have been addressed in the limitations of claim 51. Please see rejection of claim 1.

Regarding claim 49, Howell in view of Brown and Lustig  discloses the system of claim 48, wherein the plurality of electronic systems is worn on or connected to skin of a user at a plurality of distinct skin locations (Howell par[0076]: The UV monitoring system 300 can be embedded within (i.e., internal to) the housing (i.e., frame) of a pair of glasses. Glasses refer to eyewear) and (Brown par[0018]: The RFID transmitters 104a-104d are adapted to intermittently transmit RF pulses at a rate proportional to motion. In one embodiment the RFID transmitters 104a-104d may be placed at various parts of a user's body (not shown)).

Regarding claim 50, Howell in view of Brown and Lustig  discloses the system of claim 48, wherein the plurality of spatial-apart locations of interest is in a field of agriculture, a museum, a beach, an outdoor venue, a sporting competition, adjacent to an industrial plant, energy plant, an agricultural grow region, UV water purification, UV sterilization, a sauna, a spa, a workout facility, a gymnasium, a gameroom, a hospital, or a rehabilitation facility (Brown par[0020]: the RFID transmitters 104a-104d may be positioned on various parts of a user's body. Motion monitoring by each of the transmitters 104a-104d may be used to identify the pattern of the activity such as running, walking, cycling, etc. that the user is currently performing. The RFID transmitters 104a-104d may be attached to wearable tags (not shown) that may be worn by the user. The meaningful information produced from the pattern of activity may enable a physician or other healthcare practitioner to suggest improvements in performing that particular activity.).

2.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown and Lustig, and further in view of Cong et al. (US10835126B1) hereafter Cong.
Regarding claim 3, Howell in view of Brown and Lustig  discloses one of the at least one capacitor coupled to said respective PD and one of the at least one transistor coupled to said capacitor, for measuring the exposure dose of said respective wavelength region of the electromagnetic radiation (fig 7A:702, par[0094]: The UV monitoring circuit 700 includes a phototransistor 702. Although the phototransistor 702 may itself serve as a UV detector, in some implementations, an optical filter (not shown) would limit the radiation that impinges on the phototransistor 702, in which case the phototransistor 702 together with the optical filter serves as the UV detector. The capacitor 706 then charges up in accordance with a time constant determined by the capacitance of the capacitor 706 and the resistance of the resistor 704. When the voltage V1 exceeds a turn-on voltage for the transistor 708, the transistor 708 conducts and the output device 710 is activated. For example, the output device 710 can indicate that the UV monitoring circuit has detected exposure to a large amount of UV radiation. The amount of UV radiation exposure being detected can vary depending on the capacitance of the capacitor 706 and the resistance of the resistor 704).
Howell in view of Brown and Lustig  does not explicitly disclose the electronic system wherein the at least one PD comprises a plurality of PDs, and each PD is responsive to a respective wavelength region of the electromagnetic radiation, wherein the ADM is characterized with a plurality of channels, and each channel has a respective one of the plurality of PDs.
Cong discloses the electronic system wherein the at least one PD comprises a plurality of PDs (fig 1:48, col 5 ln 57-59), and each PD is responsive to a respective wavelength region of the electromagnetic radiation (col 5 ln 59-63, col 6 ln 6-12: Optical response can also be modified by metallization atop or near the diode. It is also possible to employ coatings to the photodiode(s) that permanently change their optical properties (e.g., transmissivity) in response to exposure to a specific electromagnetic radiation. In an exemplary embodiment, the back side of the photodiode is metallized.  Electromagnetic radiation source 74 can be monochromatic (as with a laser diode) to obtain very precise absorption information for a single wavelength.), wherein the ADM is characterized with a plurality of channels, and each channel has a respective one of the plurality of PDs (col 5 ln 57-64: photodetector array 48 can include a plurality of photodetectors, which can be configured to measure the same or different wavelengths. As will be appreciated from this disclosure, various approaches may be utilized for tuning a photodiode to respond to a specific wavelength or range of wavelengths, referred to herein generically as providing a “filter” or “filtering.” For example an optical film, coating or layer may be provided over the photodiode to only admit the desired wavelength(s).).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Cong references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of a plurality of PDs as disclosed by Cong to gain the functionality of obtaining good measurements of skin absorption/transmission across a variety of optical wavelengths that can provide valuable information about skin's water content, glucose concentrations, radiation exposure levels, blood perfusion.

Regarding claim 4, Howell in view of Brown, Lustig  and Cong discloses the electronic system of claim 3, wherein the plurality of PDs comprises an UVA PD, a blue PD, and an infrared (IR) PD (Cong col 7 ln 26-30: Electromagnetic radiation source 74 can be monochromatic (as with a laser diode) to obtain very precise absorption information for a single wavelength. Single color LEDs, where the emitted light occupies a band of wavelengths (e.g., IR, Red, Green, Blue, UV) can also be employed.).

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown and Lustig , and further in view of Kim et al. (US2018/0184035A1) hereafter Kim.
Regarding claim 5, Howell in view of Brown and Lustig  discloses the electronic system wherein the LPCOMP is configured to monitor the voltage in one of the plurality of channels, such that when the voltage is equal to or greater than the pre-defined threshold, the SoC enters the run mode (Brown par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse) and wirelessly transmits signals output from the of ADC (par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse) and simultaneously discharges said capacitor of all the plurality of channels (Brown par[0025]: A discharging element 306 to discharge the stored electric charge may be used to allow discharging of charge available in the charge storage element 304. The discharging element 306, which may be embodied as a switch or return to a sleep mode in which a minimal power is consumed (par[0025]: The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring technically equivalent to the sleep mode with a minimum of power. In this regard, a minimum level for the number of RF pulses may be fixed, which may be ignored as arising out of casual activities).
Howell in view of Brown and Lustig  does not explicitly disclose the electronic system wherein the at least one ADC comprises a plurality of ADCs, and each ADC is electrically couple to a respective one of the plurality of channels, and wherein the LPCOMP is configured to wirelessly transmits signals output from all the plurality of ADCs and simultaneously discharges said capacitors of all the plurality channels.
Kim discloses the electronic system wherein the at least one ADC comprises a plurality of ADCs, and each ADC is electrically couple to a respective one of the plurality of channels (fig 7:721-723, par[0090]: the read-out circuit of the sensor 400 may include a plurality of ADCs 711, 712, and 713, and the sensor 400 may include a memory 750. The photodiodes 701, 702, and 703 may convert received light into analog electrical signals 721, 722, and 723, respectively, and output the analog electrical signals), and wherein the LPCOMP is configured to wirelessly transmits signals output from all the plurality of ADCs and simultaneously said capacitor of all the plurality of channels (par[0090]: the read-out circuit of the sensor 400 may include a plurality of ADCs 711, 712, and 713, and the sensor 400 may include a memory 750. The photodiodes 701, 702, and 703 may convert received light into analog electrical signals 721, 722, and 723, respectively, and output the analog electrical signals. Meanwhile, although not shown, the sensor 400 may further include a capacitor capable of temporarily storing electric charges that are output from the plurality of photodiodes 701, 702, and 703. Meanwhile, a first photodiode 701, e.g., a first photodiode line, may be connected with a first ADC 711, a second photodiode 702, e.g., a second photodiode line, may be connected with a second ADC 712, and a third photodiode 703, e.g., a third photodiode line, may be connected with a third ADC 713. Although not shown, the sensor 400 may further include a switching circuit for controlling connections between the plurality of photodiodes 701, 702, and 703 and the ADCs 711, 712, and 713. The sensor 400 may control the connected state of the switching circuit using control signals from an external processor for computation or a computation circuit included therein. The plurality of ADCs 711, 712, and 713, respectively, may convert the received analog electrical signals 721, 722, and 723 into digital electrical signals 731, 732, and 733 and output the digital electrical signals. The ADCs 711, 712, and 713 may perform conversion substantially simultaneously, i.e., in parallel, thus reducing the overall time required for conversion).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Kim references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of a plurality of ADCs as disclosed by Kim to gain the functionality of providing an accurate and versatile means for determining exposure to UV, visible and infrared light, and an increase in the wearability through miniaturization and ultra-low modulus, as well as reduce motion artifacts by being directly bonded to the skin or fingernail.
Howell in view of Brown, Lustig and Kim does not explicitly disclose a plurality of capacitors. Since, Howell in view of Brown, Lustig and Kim discloses the same concept of having a capacitor configured for storing charges accumulated from the generated photocurrent and the stored electrical energy in the energy storing device is discharged, and then the SoC returns to a sleep mode in which a minimal power is consumed. Since having a certain quantity of capacitors in the electronic system is not considered a main key point in the concept of the invention, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement more than one capacitor.

4.	Claims 11, 13-14, 16-17, 21-23, 51-54, 56-57 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown.
Regarding claim 11, Howell discloses an electronic system for monitoring a physical parameter, comprising:
an accumulation detection module (fig 7A:702, par[0094]: The UV monitoring circuit 700 includes a phototransistor 702. Although the phototransistor 702 may itself serve as a UV detector, in some implementations, an optical filter (not shown) would limit the radiation that impinges on the phototransistor 702, in which case the phototransistor 702 together with the optical filter serves as the UV detector) comprising at least one accumulation mode sensor for measuring the physical parameter by generating electrical energy associated with the physical parameter in response to a surrounding condition (Fig 5, par[0083]: The chart 500 indicates that one type of auxiliary sensor is a "being worn" sensor. The "being worn" sensor would indicate whether the glasses are being worn by its user. The "being worn" sensor can be performed using, for example, a thermal sensor, a motion detector, a stress sensor or a switch), and at least one energy storing device coupled to the at least one accumulation mode sensor for accumulatively storing the generated electrical energy (fig 7A:706, par[0094]: The capacitor 706 then charges up in accordance with a time constant determined by the capacitance of the capacitor 706 and the resistance of the resistor 704. When the voltage V1 exceeds a turn-on voltage for the transistor 708, the transistor 708 conducts and the output device 710 is activated. For example, the output device 710 can indicate that the UV monitoring circuit has detected exposure to a large amount of UV radiation. The amount of UV radiation exposure being detected can vary depending on the capacitance of the capacitor 706 and the resistance of the resistor 704);
a power source for operably providing power (fig 7A:Vcc, par[0094]: A collector terminal of the phototransistor 702 is coupled to a power source Vcc. The power source Vcc can be provided by a battery or solar cell(s)); and 
a system on a chip (SoC) coupling with the ADM and the power source (fig 7B:750, par[0095]: wherein the Soc is part of the UV monitoring circuit), when the stored electrical energy is equal to or greater than a pre-defined threshold, a wake-up event is generated to trigger the SoC to operates in a run mode (par[0094], [0095]: The controller 758 can then determine whether to activate the output device 760. For example, controller 758 can activate the output device 760 to indicate that the UV monitoring circuit 750 has detected (i) current exposure to a substantial (e.g., large) amount of UV radiation (e.g., amount of UV radiation greater than a threshold amount), and/or (ii) exposure to a substantial (e.g., large) amount of UV radiation accumulated over a time period (e.g., accumulated amount of UV radiation greater than a threshold amount)) in which the physical parameter associated with the stored electrical energy is wirelessly transmitted to a receiver (par[0092]: For reduced power consumption, the auxiliary sensors can remain in a low-power state unless data is being acquired by the auxiliary sensors. In yet another embodiment, two or more of the auxiliary sensors can communicate with one another (wired or wirelessly) to exchange data or control information. In general, the auxiliary sensors can be fully or partially embedded in the eyewear or a base tethered to the eyewear. Alternatively, one or more of the auxiliary sensors can be separate from the eyewear, or any base tethered thereto, and wirelessly communicate with the eyewear or base. par[0216], [0219]: A radiation monitoring system can also include a communication module. The communication module would allow data transmission to and from the radiation monitoring system (namely, the eyewear) and an external device. The data being transmitted can, for example, be radiation information, configuration data, user preferences, or auxiliary sensor data. The data transmission can be wireless or wireline based.)) and the stored electrical energy in the energy storing device is discharged, and then the SoC returns to a sleep mode in which a minimal power is consumed (Howell fig 7D:792, par[0098]: The reset switch 792 can be a push button, such that when pressed, causes any charge on the capacitor 776 to be discharged. As a result, assuming the transistor 778 is conducting (i.e., on) when the reset switch is pushed, the transistor 778 stops conducting (i.e., off) because the voltage V1 is effectively zeroed and thus does not exceed the turn-on voltage for the transistor 778. Consequently, the output device 780 stops providing any output (e.g., display device cleared or off, audio stopped, etc.). Once the reset switch 792 is released, the capacitor 776 can again begin to accumulate charge representing UV radiation).
Howell does not explicitly disclose the electronic system for monitoring a physical parameter, comprising: a system configured such that the stored electrical energy is monitored
Brown discloses the electronic system configured such that the stored electrical energy is monitored, and when the stored electrical energy is equal to or greater than a pre-defined threshold (par[0024]: The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold. The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse), a wake-up event is generated to trigger the SoC to operates in a run mode in which the physical parameter associated with the stored electrical energy (par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).
One of ordinary skill in the art would be aware of both the Howell and Brown references since both pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of monitoring voltage as disclosed by Brown to gain the functionality of providing a consistent analysis in the identification of pattern of activity, which is used to produce meaningful data regarding the motion of a user, and the identification of user in a network of users.

Regarding claim 13, Howell in view of Brown discloses the electronic system of claim 11, wherein the ADM further comprises at least one transistor coupled to the at least one energy storing device for operably discharging the at least one energy storing device (Brown par[0025]: A discharging element 306 to discharge the stored electric charge may be used to allow discharging of charge available in the charge storage element 304. The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold).

Regarding claim 14, Howell in view of Brown discloses the electronic system of claim 13, wherein the SoC comprises a wireless communication module (Howell par[0092]: For reduced power consumption, the auxiliary sensors can remain in a low-power state unless data is being acquired by the auxiliary sensors. In yet another embodiment, two or more of the auxiliary sensors can communicate with one another (wired or wirelessly) to exchange data or control information. In general, the auxiliary sensors can be fully or partially embedded in the eyewear or a base tethered to the eyewear. Alternatively, one or more of the auxiliary sensors can be separate from the eyewear, or any base tethered thereto, and wirelessly communicate with the eyewear or base.), a low-power comparator coupled to the at least one transistor (Howell fig 12:1206, par[0125], [0126]: A radiation accumulator 1204 receives the radiation signal level and accumulates the radiation signal level to produce an accumulated radiation level. A level comparator 1206 can then compare the accumulated radiation level to a threshold level (TH)), and a controller coupled to the low-power comparator and the wireless communication module (fig 7B:758, par[0095]: The controller 758 can, for example, be a microcontroller. In one embodiment, the microcontroller is a microprocessor.), such that in operation, the low-power comparator monitors the stored electrical energy, and when the stored electrical energy is equal to or greater than the pre-defined electrical energy (par[0024]: The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold. The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse), generates a wake-up event that triggers the SoC to operate in the run mode (par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse) in which the controller wirelessly transmits a signal associated with the stored electrical energy to a receiver through the wireless communication module (Brown fig 4:410, par[0031]: The RF pulse produced by each of the RFID devices 308 in the RFID transmitters 104a-104d when a plurality of such RFID transmitters 104a-104d is used, may be required to be collected. This may be affected by transmitting (410) the RF pulse from the plurality of the RFID transmitters 104a-104d to a receiver 106 to analyze the pattern of the motion of the object at the receiver 106), activates the sleep mode (par[0025]: The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring technically equivalent to the sleep mode with a minimum of power. In this regard, a minimum level for the number of RF pulses may be fixed, which may be ignored as arising out of casual activities).

Regarding claim 16, Howell discloses an electronic system for monitoring of one or more physical parameter comprising:
at least one accumulation detection module (ADM) (fig 7A:702, par[0094]: The UV monitoring circuit 700 includes a phototransistor 702. Although the phototransistor 702 may itself serve as a UV detector, in some implementations, an optical filter (not shown) would limit the radiation that impinges on the phototransistor 702, in which case the phototransistor 702 together with the optical filter serves as the UV detector) for sensing the one or more physical parameters that are accumulatively stored in the form of electrical energy based on a magnitude of the physical parameters (Fig 5, par[0083]: The chart 500 indicates that one type of auxiliary sensor is a "being worn" sensor. The "being worn" sensor would indicate whether the glasses are being worn by its user. The "being worn" sensor can be performed using, for example, a thermal sensor, a motion detector, a stress sensor or a switch);
a wireless communication module electronically coupled to the at least one ADM (par[0216], [0219]: A radiation monitoring system can also include a communication module. The communication module would allow data transmission to and from the radiation monitoring system (namely, the eyewear) and an external device. The data being transmitted can, for example, be radiation information, configuration data, user preferences, or auxiliary sensor data. The data transmission can be wireless or wireline based.));
a controller electronically couple to the at least one ADM module and the wireless communication module (fig 7B:758, par[0095]: The controller 758 can, for example, be a microcontroller. In one embodiment, the microcontroller is a microprocessor.); and
a power source electronically coupled to the wireless communication system, the controller and/or the at least one ADM to power the wireless communication module, the controller, and/or the at least one ADM (fig 7A:Vcc, par[0094]: A collector terminal of the phototransistor 702 is coupled to a power source Vcc. The power source Vcc can be provided by a battery or solar cell(s)), and 
when the stored electrical energy is equal to or greater than a pre-defined threshold, a wake-up event is generated to trigger the electronic system (par[0094], [0095]: The controller 758 can then determine whether to activate the output device 760. For example, controller 758 can activate the output device 760 to indicate that the UV monitoring circuit 750 has detected (i) current exposure to a substantial (e.g., large) amount of UV radiation (e.g., amount of UV radiation greater than a threshold amount), and/or (ii) exposure to a substantial (e.g., large) amount of UV radiation accumulated over a time period (e.g., accumulated amount of UV radiation greater than a threshold amount)) to transmit the physical parameters wirelessly to a receiver (par[0092]: For reduced power consumption, the auxiliary sensors can remain in a low-power state unless data is being acquired by the auxiliary sensors. In yet another embodiment, two or more of the auxiliary sensors can communicate with one another (wired or wirelessly) to exchange data or control information. In general, the auxiliary sensors can be fully or partially embedded in the eyewear or a base tethered to the eyewear. Alternatively, one or more of the auxiliary sensors can be separate from the eyewear, or any base tethered thereto, and wirelessly communicate with the eyewear or base. par[0216], [0219]: A radiation monitoring system can also include a communication module. The communication module would allow data transmission to and from the radiation monitoring system (namely, the eyewear) and an external device. The data being transmitted can, for example, be radiation information, configuration data, user preferences, or auxiliary sensor data. The data transmission can be wireless or wireline based.)) and discharge the stored electrical energy, and then return to a sleep mode in which a minimal power is consumed (Howell fig 7D:792, par[0098]: The reset switch 792 can be a push button, such that when pressed, causes any charge on the capacitor 776 to be discharged. As a result, assuming the transistor 778 is conducting (i.e., on) when the reset switch is pushed, the transistor 778 stops conducting (i.e., off) because the voltage V1 is effectively zeroed and thus does not exceed the turn-on voltage for the transistor 778. Consequently, the output device 780 stops providing any output (e.g., display device cleared or off, audio stopped, etc.). Once the reset switch 792 is released, the capacitor 776 can again begin to accumulate charge representing UV radiation).
Howell does not explicitly disclose the electronic system for monitoring one or more physical parameters, comprising: a system configured such that the stored electrical energy is monitored.
Brown discloses the electronic system configured such that the stored electrical energy is monitored, and when the stored electrical energy is equal to or greater than a pre-defined threshold (par[0024]: The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold. The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse), a wake-up event is generated to trigger the SoC to operates in a run mode in which the physical parameter associated with the stored electrical energy (par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).
One of ordinary skill in the art would be aware of both the Howell and Brown references since both pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of monitoring voltage as disclosed by Brown to gain the functionality of providing a consistent analysis in the identification of pattern of activity, which is used to produce meaningful data regarding the motion of a user, and the identification of user in a network of users.

Regarding claim 17, Howell in view of Brown discloses the electronic system of claim 16, wherein at least one ADM comprises at least one accumulation mode sensor (fig 3:302; par[0024]: FIG. 3 illustrates an RFID transmitter 104 for transmitting motion information according to an embodiment herein. The RFID transmitter 104 may comprise an accelerometer 302 that senses motion to produce an electric charge. The electric charge produced is proportional to the movement), and at least one energy storing device electrically coupled to the at least one accumulation mode sensor (Brown fig 3:304, par[0024]: The RFID transmitter 104 may comprise an accelerometer 302 that senses motion to produce an electric charge. The electric charge produced is proportional to the movement. The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold. The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold), and wherein the electrical energy is stored in the at least one energy storing device (fig 3:304, par[0024]: The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold).

Regarding claim 21, Howell in view of Brown discloses the electronic system of claim 11, wherein the at least one accumulation mode sensor comprises one or more of optical sensors, piezoelectric crystals, triboelectric sensors, acoustic sensors, mechanical sensors, pressure sensors, thermoelectric sensors, temperature sensors, temperature gradient sensors, humidity sensors, air pollution sensors, sweat or fluid sensors, electrocardiogram (ECG), Electromyography (EMG), pulse oximetry, accelerometers, and electromagnetic energy sensors for selected wavelengths including from radio wavelengths to gamma ray wavelengths (Brown fig 3:302, par[0024], [0034]: The RFID transmitter 104 may comprise an accelerometer 302 that senses motion to produce an electric charge. The method herein may be used to identify various patterns of activity such as running, walking, cycling, etc. when used on a user's body. The RFID transmitter 104 may be worn by the user on a wearable tag (not shown). The accelerometer 302 used may be triaxial piezoelectric accelerometers providing sensing of motion in three axes).

Regarding claim 22, Howell in view of Brown discloses the electronic system of claim 11, wherein the at least one energy storing device comprises one or more of capacitors, accumulators, and rechargeable and dischargeable batteries (Brown par[0024]: The charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).

Regarding claim 23, Howell in view of Brown discloses the electronic system of claim 11, wherein the surrounding condition includes one or more of electromagnetic radiation from the sun and/or artificial sources, air quality, weather, sounds, movements, and environmental changes (Brown par[0020]: The RFID transmitters 104a-104d may be positioned on various parts of a user's body. Motion monitoring by each of the transmitters 104a-104d may be used to identify the pattern of the activity such as running, walking, cycling, etc. that the user is currently performing. The RFID transmitters 104a-104d may be attached to wearable tags (not shown) that may be worn by the user. The meaningful information produced from the pattern of activity may enable a physician or other healthcare practitioner to suggest improvements in performing that particular activity).

Regarding claim 51, Howell a method of monitoring a physical parameter with an electronic system, comprising the steps of:
continuously measuring a physical parameter with at least accumulation mode sensor by generating electrical energy associated with the physical parameter in response to a surrounding condition (fig 7A:par[0094]: wherein the ADM is part of the UV monitoring circuit 700. Fig 5, par[0083]: The chart 500 indicates that one type of auxiliary sensor is a "being worn" sensor. The "being worn" sensor would indicate whether the glasses are being worn by its user. The "being worn" sensor can be performed using, for example, a thermal sensor, a motion detector, a stress sensor or a switch), and accumulatively storing the generated electrical energy in at least one energy storing device that is coupled to the at least one accumulation mode sensor (fig 7A:706, par[0094]: The capacitor 706 then charges up in accordance with a time constant determined by the capacitance of the capacitor 706 and the resistance of the resistor 704. When the voltage V1 exceeds a turn-on voltage for the transistor 708, the transistor 708 conducts and the output device 710 is activated. For example, the output device 710 can indicate that the UV monitoring circuit has detected exposure to a large amount of UV radiation. The amount of UV radiation exposure being detected can vary depending on the capacitance of the capacitor 706 and the resistance of the resistor 704); 
periodically comparing the stored electrical energy to a pre-defined threshold (par[0114]: a decision 1008 determines whether a UV radiation warning is needed. Here, the accumulated UV radiation level can be compared with a threshold to determine whether the accumulated UV radiation is excessive.); and 
entering the electronic system in an sleep mode when the stored electrical energy is less than the pre-defined threshold (par[0114]: the accumulated UV radiation can be reset after no significant UV radiation is present for a period of time (e.g., 6-12 hours), after no significant solar energy is present for a period of time (e.g., 6-12 hours), or after not being worn for a period of time (e.g., 6-12 hours), whereby each evening, for example, the reset can automatically occur. In another embodiment, the UV monitoring system, and thus the UV monitoring process 1000, can be automatically turned off (which also resets) after the period of time has been exceeded or after no significant UV radiation is present for a period of time.); 
otherwise generating a wake-up event to trigger the electronic system (par[0094], [0095]: The controller 758 can then determine whether to activate the output device 760. For example, controller 758 can activate the output device 760 to indicate that the UV monitoring circuit 750 has detected (i) current exposure to a substantial (e.g., large) amount of UV radiation (e.g., amount of UV radiation greater than a threshold amount), and/or (ii) exposure to a substantial (e.g., large) amount of UV radiation accumulated over a time period (e.g., accumulated amount of UV radiation greater than a threshold amount)) to wirelessly transmit the physical parameter associated with the stored electrical energy to a receiver (par[0092]: For reduced power consumption, the auxiliary sensors can remain in a low-power state unless data is being acquired by the auxiliary sensors. In yet another embodiment, two or more of the auxiliary sensors can communicate with one another (wired or wirelessly) to exchange data or control information. In general, the auxiliary sensors can be fully or partially embedded in the eyewear or a base tethered to the eyewear. Alternatively, one or more of the auxiliary sensors can be separate from the eyewear, or any base tethered thereto, and wirelessly communicate with the eyewear or base. par[0216], [0219]: A radiation monitoring system can also include a communication module. The communication module would allow data transmission to and from the radiation monitoring system (namely, the eyewear) and an external device. The data being transmitted can, for example, be radiation information, configuration data, user preferences, or auxiliary sensor data. The data transmission can be wireless or wireline based.)) and to discharge the stored electrical energy in the energy storing device, and then to return to the sleep mode (Howell fig 7D:792, par[0098]: The reset switch 792 can be a push button, such that when pressed, causes any charge on the capacitor 776 to be discharged. As a result, assuming the transistor 778 is conducting (i.e., on) when the reset switch is pushed, the transistor 778 stops conducting (i.e., off) because the voltage V1 is effectively zeroed and thus does not exceed the turn-on voltage for the transistor 778. Consequently, the output device 780 stops providing any output (e.g., display device cleared or off, audio stopped, etc.). Once the reset switch 792 is released, the capacitor 776 can again begin to accumulate charge representing UV radiation).
Howell does not explicitly disclose the  method of monitoring a physical parameter with an electronic system, comprising the steps of: the deep sleep mode.
Brown discloses the deep sleep mode (par[0025]: The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring technically equivalent to the sleep mode with a minimum of power. In this regard, a minimum level for the number of RF pulses may be fixed, which may be ignored as arising out of casual activities).
One of ordinary skill in the art would be aware of both the Howell and Brown references since both pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of monitoring voltage as disclosed by Brown to gain the functionality of providing a consistent analysis in the identification of pattern of activity, which is used to produce meaningful data regarding the motion of a user, and the identification of user in a network of users.

Regarding claim 52, Howell in view of Brown discloses the method of claim 51, wherein when the stored electrical energy is equal to or greater than the pre-defined threshold, the electronic system is in a shallow-sleep mode in which all electronic components in the electronic system (Brown par[0024]: The electric charge produced is proportional to the movement. The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold. The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse.), except for an analog-to- digital convertor (ADC) and a timer, wait in a halt status (Howell par[0106]: a delay can be inserted when the decision 904 determines that the glasses are not being worn so as to save power consumption. Such a delay would allow the UV monitoring process 900 to stop, halt, inactivate or otherwise wait for the period of the delay prior to returning to the decision 902 and subsequent operations. While the UV monitoring process 900 is stopped, halted, inactivated or otherwise waiting, some or all of the UV monitoring system can be in a reduced power consumption state), the method further comprising the steps of:
evaluating from the ADC a ready interrupt condition, thereby waking a controller to read a value, Vsc, of the ADC and compare Vsc to the pre-defined threshold Vref (Howell par[0114]: a decision 1008 determines whether a UV radiation warning is needed. Here, the accumulated UV radiation level can be compared with a threshold to determine whether the accumulated UV radiation is excessive.) and for Vsc > Vrer send the physical parameter to the receiver (Brown par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse), reset the at least accumulation mode sensor by discharging the at least one energy storing device, trigger the shallow sleep mode and provide a shallow sleep sampling interval (Howell par[0129]: Although not shown in FIG. 13A, the electronic circuit 1300 can optionally further include a reset switch. While the reset switch is normally open, when closed the reset switch discharges the capacitor (C1) 1308. As an example, the reset switch can be implemented by a push button switch. Although the electronic circuit 1300 can automatically reset after no significant UV radiation is present for a period of time (such as noted above), the reset switch permits a user to manually reset the electronic circuit 1300 so as to clear and restart monitoring (e.g., accumulation) of radiation.); for Vsc < Vrer enter in the deep sleep mode in which only a low power comparator is energized with a deep sleep sampling interval that is greater than a shallow sleep sampling interval (Brown par[0025]: The discharging element 306, which may be embodied as a switch or a gate, may be discharged upon reaching the predefined threshold. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring technically equivalent to the sleep mode with a minimum of power. In this regard, a minimum level for the number of RF pulses may be fixed, which may be ignored as arising out of casual activities).

Regarding claim 53, Howell in view of Brown discloses the method of claim 51, further comprising the step of providing an instantaneous monitoring mode in which sensor output is continuously and instantaneously communicated to the receiver for short-term monitoring (Brown par[0024]: When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).

Regarding claim 54, Howell in view of Brown discloses the method of claim 53, wherein the short-term monitoring is manually triggered by a user or is automatically triggered by a measured physical parameter that is greater than or equal to a user-selected reference level physical parameter (Brown par[0024]: The charge so produced may be stored at a charge storage element 304 to store the electric charge up to a predefined threshold. The charge storage element may be selected based on the threshold required. For example, the charge storage element 304 may be a capacitor that may charge up to the predefined threshold. When the motion of the user increases, the electric charge in the charge storage element 304 reaches the predefined threshold quicker than if the motion of the user is slow, which then increases the frequency of transmission of the RF pulse).

Regarding claim 56, Howell in view of Brown discloses the method of claim 51, wherein the electronic system is attached on a skin surface or incorporated into an article of clothing or an accessory worn on a body (Howell fig 1:112, par[0072], [0076]: The circuit board 112 can serve as a substrate. The circuit board 112 can have or couple to a solar cell 114 and UV detector 116 which are also at least primarily provided within the internal cavity 110. The circuit board 112 could include a battery (not shown) in addition to or alternative to the solar cell 114. The temple 108 having the cavity region 110 includes an opening 118 for the solar cell 114 (if provided) and an opening 120 for the UV detector 116. The UV monitoring system 300 can be embedded within (i.e., internal to) the housing (i.e., frame) of a pair of glasses).

Regarding claim 57, Howell in view of Brown discloses the method of claim 51, further comprising the step of alerting a user wearing the electronic system as to exceeding a safe physical parameter exposure (Howell par[0116]: when the decision 1008 determines that a UV radiation warning is needed, then a UV radiation warning is output 1010 to the user. The warning can be varied or personalized to the user, and/or can vary depending on the user, user preference, UV radiation level, or auxiliary sensor data. The radiation warning can be output 1010 via the output device. For example, as noted above, the output device can be a display, a speaker or a vibration device. Hence, the warning can be output to the user by displaying text or graphics, audio sounds, or physical actions.).

Regarding claim 60, Howell in view of Brown discloses the method of claim 51, further comprising the step of providing a user-characteristic to the receiver, wherein the user- characteristic is used to automatically determine the pre-defined threshold Vref tailored to the user (Brown par[0021], [0025]: The system 100 may be provided with a predefined threshold value. However, the behavior of every user varies; for example, a light-level activity may actually be a medium-level activity for a user and therefore the receiver 106 is re-calibrated accordingly. The predefined threshold may be so decided to allow only required motion to be monitored and ignore the casual motion, which may occur during casual activities and thus may not require monitoring.).

Regarding claim 61, Howell in view of Brown discloses the non-transitory tangible computer-readable medium storing instructions which, when executed by one or more processors, cause the method of claim 51 to be performed. These limitations of claim 61 have been addressed in the limitations of claim 51. Please see rejection of claim 51.

5.	Claims 12 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown and Lustig , and further in view of Isikman et al. (US10132680) hereafter Isikman.
Regarding claim 12, Howell in view of Brown and Lustig  does not explicitly disclose the electronic system of being a dosimeter for monitoring exposure dose indoors, a dosimeter for adaptively monitoring exposure dose both outdoors and indoors, or a multichannel dosimeter for simultaneously monitoring exposure dose in different wavelength regions of electromagnetic radiation. 
Isikman discloses the electronic system of being a dosimeter for monitoring exposure dose indoors, a dosimeter for adaptively monitoring exposure dose both outdoors and indoors, or a multichannel dosimeter for simultaneously monitoring exposure dose in different wavelength regions of electromagnetic radiation (col 10 ln 14-32: the UV sensor may be used to identify outdoor sunlight conditions, but the magnitude of the sensor signal may or may not be used to determine the intensity of the UV exposure. Data from other sensors 406, such as a visible light sensor, a GPS sensor, a proximity sensor (e.g., an IR sensor), may also be utilized by the outdoor discrimination module 404 to further enhance the accuracy of determining whether the device is located at an indoor or outdoor location. The time periods of outdoor sunlight exposure are measured and accumulated over the course of a day and a dosage total at any point in time may be calculated by the UV integration module 408. In some examples, the dosage total may be the integration or product of the time period and the corresponding UV index value associated with that time period.). 
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Isikman references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the dosimeter’s feature as disclosed by Isikman to gain the functionality of utilizing a UV light sensor to detect the user's presence while outdoors and measure the cumulative outdoor exposure time, and providing via a messaging service or alert, and a UV index value with the cumulative outdoor exposure to determine the risk of skin damage and to provide user guidance relating to recommended protective measures.

Regarding claim 55, Howell in view of Brown and Lustig  does not explicitly disclose the method wherein the electronic system is a dosimeter for monitoring exposure dose indoors, a dosimeter for adaptively monitoring exposure dose both outdoors and indoors, or a multichannel dosimeter for simultaneously monitoring exposure dose in different wavelength regions of electromagnetic radiation.
Isikman discloses the method wherein the electronic system is a dosimeter for monitoring exposure dose indoors, a dosimeter for adaptively monitoring exposure dose both outdoors and indoors, or a multichannel dosimeter for simultaneously monitoring exposure dose in different wavelength regions of electromagnetic radiation (fig 4:404, col 5 ln 51-53: The UV dosimeter can include a UV sensor, which can be used to identify time periods when the user is located outdoors.).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Isikman references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the dosimeter’s feature as disclosed by Isikman to gain the functionality of utilizing a UV light sensor to detect the user's presence while outdoors and measure the cumulative outdoor exposure time, and providing via a messaging service or alert, and a UV index value with the cumulative outdoor exposure to determine the risk of skin damage and to provide user guidance relating to recommended protective measures.

6.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown and Lustig , and further in view of Park et al. (US2019/0357277A1) hereafter Park.
Regarding claim 19, Howell in view of Brown and Lustig  does not explicitly disclose the electronic system wherein the wireless communication module comprises at least one of a Bluetooth® low energy (BLE) module, cellular communication module, and a near-field communication (NFC) module.
Park discloses the electronic system wherein the wireless communication module comprises at least one of a Bluetooth® low energy (BLE) module, cellular communication module, and a near-field communication (NFC) module (fig 5:540, par[0103]: The processor 540 may provide an automatic tethering connection function (e.g., an auto-connection function) during the tethering through a tethering connection (e.g., the BLE-tethering connection or the WiFi-tethering connection) using the first communication interface 512 or the third communication interface 516 ).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Park references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the Bluetooth’s feature as disclosed by Park to gain the functionality of providing a wireless communication interface, affordable, easy automation, minimal interference and energy efficient for ultraviolet monitoring systems.

Regarding claim 20, Howell in view of Brown and Lustig  and Park discloses the electronic system of claim 19, wherein the wireless communication module automatically and periodically transmits a measured dose of the physical parameter to the receiver without an active user intervention (Park par[0098], [0103]: the processor 540 may periodically or aperiodically monitor whether or not at least some of the information included in the selection criterion of the communication interface to be used for tethering is changed. For example, the processor 540 may periodically monitor the state of the battery of the electronic device 502. The processor 540 may provide an automatic tethering connection function (e.g., an auto-connection function) during the tethering through a tethering connection (e.g., the BLE-tethering connection or the WiFi-tethering connection) using the first communication interface 512 or the third communication interface 516. For example, when the electronic device 502 moves out of the communication range corresponding to the communication interface (e.g., the first communication interface 512 or the third communication interface 516) and then re-enters the communication range, the processor 540 may perform an automatic tethering connection such that the tethering is performed through the corresponding communication interface even without re-performing the corresponding tethering connection through the communication interface (e.g., the first communication interface 512 or the third communication interface 516)).

7.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown and Lustig , and further in view of Krosney (US2020/0376152A1).
Regarding claim 32, Howell in view of Brown and Lustig  does not explicitly disclose the electronic system wherein the receiver is one or more of a mobile device including a smart phone and a laptop or tablet, and a fixed receiver including a Bluetooth® low energy (BLE) system or beacon, cellular data transmission stations, a computer and a data center.
Krosney discloses the electronic system wherein the receiver is one or more of a mobile device including a smart phone and a laptop or tablet, and a fixed receiver including a Bluetooth® low energy (BLE) system or beacon, cellular data transmission stations, a computer and a data center (fig 5:522, par[0054]: The UV sensor 516 may be connected to an interface 518 that connects one or more visible indicator. An optional visible indicator 520 may be provided as part of the air treatment device 502. The visible indicator 520 may be coupled to the microcontroller 504 and the interface 518. Another optional visible indicator 522 may be provided as an external component, which may be part of another device or system (e.g., a smartphone, tablet, etc.). The interface 518 may connect the visible indicator 522 through a wireless communication link).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Krosney references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the smartphone’s feature as disclosed by Krosney to gain the functionality of providing an effective, safe, and convenient method for substantially eliminating airborne pathogens within a room. In various embodiments, an air treatment system may be compact and quiet to provide optimal performance for use in a residential environment.

8.	Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown and Lustig , and further in view of Wei et al. (US2019/0204146A1) hereafter Wei.
Regarding claim 38, Howell in view of Brown and Lustig  does not explicitly disclose the electronic system having a form factor that allows for a surface area profile of less than 3 cm.
Wei discloses the electronic system having a form factor that allows for a surface area profile (fig 7A-7B, par[0066], [0068]: par[0099] “Sensor Part”).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Wei references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the surface area’s feature as disclosed by Wei to gain the functionality of determining an amount of UV exposure for a particular user based on a detection of the UV exposure at a location of the user and specific information regarding the particular user, and receiving, by a terminal device, an output of the measured UV irradiation from the measurement device and displaying a specific user's personal UV exposure risk level based on at least the measured sun irradiation.

Regarding claim 39, Howell in view of Brown and Lustig  and Wei discloses the electronic system of claim 38, having an effective diameter and a thickness (fig 7A-7B, par[0089], [0091], [0093], par[0099] “Sensor Part”).
Howell in view of Brown and Lustig  and Wei discloses the claimed invention except for an effective diameter less than 2.5 cm and a thickness less than 1 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement an effective diameter less than 2.5 cm and a thickness less than 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

9.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown and Lustig , and further in view of Garcia et al. (US2017/0219906A1) hereafter Garcia.
Regarding claim 40, Howell in view of Brown and Lustig  does not explicitly disclose the electronic system being partially or completely encapsulated by one or more encapsulation layers for thermal isolation, pressure isolation, pollutant isolation, electrical isolation and/or high external radiation isolation.
Garcia discloses the electronic system being partially or completely encapsulated by one or more encapsulation layers for thermal isolation, pressure isolation, pollutant isolation, electrical isolation and/or high external radiation isolation (fig 1B: 116a-11b, par[0049]).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Garcia references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the protection’s feature as disclosed by Garcia to gain the functionality of providing a sealed protective shell containing an electrically insulating and ionically conductive material that reduces the damage of the ultraviolet monitoring device.

10.	Claims 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Brown, and further in view of Moffat et al. (US2018/0353770A1) hereafter Moffat.
Regarding claim 58, Howell in view of Brown does not explicitly disclose the method wherein the user wears a plurality of electronic systems over specific distinct skin locations.
Moffat discloses the method wherein the user wears a plurality of electronic systems over specific distinct skin locations (fig 33:3320, par[0096]: The system 3300 can include a wearable substrate 3310 and a plurality of low-intensity radiation sources 3320 (e.g., 3 Watts or less), such as a plurality of LEDs. As used herein, a wearable substrate refers to an article or apparatus that can come in close proximity to a patient's skin (e.g., within 3 cm of the patient's skin) such that the patient comes in close proximity to the radiation sources 3320. In the embodiment illustrated in FIG. 33, for example, the wearable substrate 3310 is a blanket or pad that a patient can lay on top of or under. In other embodiments, the wearable substrate 3310 may be other items, such as bands that wrap around portions of a patient's body (e.g., a patient's leg, arm, torso, wrist, etc.), sleeves, clothing (e.g., tightly fitting shirts or pants), and/or other articles that can carry the low-intensity radiation sources and can be held in close proximity to the patient's skin.).
One of ordinary skill in the art would be aware of the Howell, Brown, Lustig and Moffat references since all pertain to the field of ultraviolet monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Howell to implement the feature of sensing within specific distinct skin locations as disclosed by Moffat to gain the functionality of increasing treatment efficacy while minimizing total UV exposure to any one area of the body, and Improvement to treatment efficacy using focused UV (298 nm-307 nm) that can be obtained by maximizing skin surface exposure during each phototherapy session.

Regarding claim 59, Howell in view of Brown and Moffat discloses the method of claim 58, wherein the alert (Howell par[0116]: when the decision 1008 determines that a UV radiation warning is needed, then a UV radiation warning is output 1010 to the user. The warning can be varied or personalized to the user, and/or can vary depending on the user, user preference, UV radiation level, or auxiliary sensor data. In one implementation, the warning can pertain to a recommendation (e.g., SPF recommendation, get out of sun, high exposure warning, etc.). The radiation warning can be output 1010 via the output device) comprises time to burn on different skin locations (Moffat par[0090]: the exposure time of each phototherapy session can be selected based on the on the user's skin type and/or the intensity of the radiation assemblies 3210. The user's skin type can be determined based on one or more mechanisms, such as one or more detectors that measures skin reflectance, color, and/or absorption and/or a questionnaire that is used to determine the user's Fitzpatrick skin type. More specifically, the user's skin type can also be determined by answering a series of questions related to the Fitzpatrick Skin Type scale (e.g., on an automated user interface of the system 3300), determined automatically using a sensor or detector on the housing of the system 330X) and/or operably coupled to the system 3300 that measures the reflectance, absorption, color, and/or other features related to skin type, and/or determined using a grid that allows the user or clinician to match the patient's skin tone to predetermined skin characteristics (e.g., fair, burns quickly, burns moderately; tans easily, etc.) and/or skin images of colors. For example, the lighter the user's skin tone, the less exposure time necessary to obtain the desired level of UVB exposure in the user's skin or the less exposure time allowed to avoid overexposing the user's skin. As another example, the higher the intensity of the energy provided by the system 3200, the less exposure time necessary to obtain the desired irradiation for phototherapy. In certain embodiments, the amount of UVB emissions provided to each user can be selected using the dosage tables shown in FIGS. 17-31.).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
US2007/0012965A1 to Sandvik discloses One photodetection system includes a wide bandgap photodetector array which is physically and electrically integrated on a flexible interconnect layer including electrical connections, which is packaged in a manner for being electrically integrated with processing electronics such that the packaging and the processing electronics are configured for obtaining and processing signals detected by the photodetector array, or which includes both the flexible interconnect layer and processing electronics packaging features. Another photodetection system includes a wide bandgap focal plane array module including a photodetector pixel array, scan registers, a substrate supporting the array and the scan registers, and electrical interconnections coupling each pixel to at least two of the scan registers.
US9618635B2 to Fechner discloses a device includes an oscillator, configured to deliver a signal via an output at intervals defined by an oscillation frequency, and a counter, connected to the output of the oscillator and configured to count a number of times the comparator delivers the output signal. The oscillator includes a radiation-sensitive cell that applies a resistance. The resistance of the radiation-sensitive cell is configured to vary in response to incident radiation, wherein the oscillation frequency varies based at least in part on the resistance of the radiation-sensitive cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685